Exhibit 10.1

U.S. EMPLOYEES

TELLURIAN INC.

STOCK AWARD AGREEMENT

PURSUANT TO THE

TELLURIAN INC.

2016 OMNIBUS INCENTIVE COMPENSATION PLAN

This STOCK AWARD AGREEMENT (“Agreement”) is effective as of February
            , 2017 (the “Grant Date”), between Tellurian Inc., a Delaware
corporation (the “Company”), and [INSERT NAME] (the “Participant”).

Terms and Conditions

The Participant is hereby granted, as an eligible Employee of the Company or a
Subsidiary, as of the Grant Date, pursuant to the Tellurian Inc. 2016 Omnibus
Incentive Compensation Plan, as it may be amended from time to time (the
“Plan”), the number of shares of the Company’s Common Stock set forth in
Section 1 below. Except as otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. A
copy of the Plan and the prospectus with regard to the shares under an effective
registration on Form S-8 have been delivered or made available to the
Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and the prospectus and
agrees to comply with the Plan, this Agreement and all applicable laws and
regulations.

Accordingly, the parties hereto agree as follows:

1. Grant of Shares. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, effective as of the Grant Date, the
Company hereby awards to the Participant [                    ] shares of its
Common Stock (the “Shares”). The Shares, in the sole discretion of the Plan
Administrator, shall be evidenced by a certificate or be credited to a book
entry account maintained by the Company (or its designee) on behalf of the
Participant.

2. Delivery Delay. The delivery of any certificate representing the Shares may
be postponed by the Company for such period as may be required for it to comply
with any applicable foreign, federal, state or provincial securities law, or any
national securities exchange listing requirements and the Company is not
obligated to issue or deliver any securities if, in the opinion of counsel for
the Company, the issuance of such Shares shall constitute a violation by the
Participant or the Company of any provisions of any applicable foreign, federal,
state or provincial law or of any regulations of any governmental authority or
any national securities exchange.

3. Certain Legal Restrictions. The Plan, this Agreement and the granting of the
Shares, and any obligations of the Company under the Plan and this Agreement,
shall be subject to all applicable federal, state and local laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Common Stock is listed.

4. Change of Control. The provisions in the Plan regarding Change of Control
shall apply to the Shares.



--------------------------------------------------------------------------------

5. Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Agreement and the Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock,
payment by the Participant of, any federal, state or local taxes required by law
to be withheld. Unless otherwise agreed to in writing by the Participant and the
Company, or pursuant to the establishment by the Plan Administrator of an
alternate procedure, (i) if the Participant is an “officer” under Section 16 of
the Exchange Act at the time of grant, required withholding will be implemented
through a net settlement of shares or (ii) if the Participant is not an
“officer” under Section 16 of the Exchange Act at the time of grant, required
withholding will be required to be implemented through the Participant executing
a “sell to cover” transaction through a broker designated or approved by the
Company.

6. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Plan Administrator and as may be
in effect from time to time. The Plan is incorporated herein by reference. If
and to the extent that any provision of this Agreement conflicts or is
inconsistent with the terms set forth in the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

7. Recoupment Policy. The Participant acknowledges and agrees that the Shares
shall be subject to the terms and provisions of any “clawback” or recoupment
policy that may be adopted by the Company from time to time or as may be
required by any applicable law (including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and rules and regulations
thereunder).

8. No Right to Employment or Consultancy Service. This Agreement is not an
agreement of employment or to provide consultancy services. None of this
Agreement, the Plan or the grant of the Shares hereunder shall (a) guarantee
that the Company will employ or retain the Participant as an employee or
consultant for any specific time period or (b) modify or limit in any respect
the Company’s right to terminate or modify the Participant’s employment,
consultancy arrangement or compensation.

9. Section 409A. Section 20.2 of the Plan with regard to Code Section 409A shall
apply to this Award Agreement.

10. Notices. Any notice or communication given hereunder shall be in writing or
by electronic means and, if in writing, shall be deemed to have been duly given:
(i) when delivered in person or by electronic means; (ii) three days after being
sent by United States mail; or (iii) on the first business day following the
date of deposit if delivered by a nationally recognized overnight delivery
service, to the appropriate party at the following address (or such other
address as the party shall from time to time specify): (i) if to the Company, to
Tellurian Inc. at its then current headquarters; and (ii) if to the Participant,
to the address on file with the Company.

11. Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in connection with this grant of Shares and any other
grants offered by the Company, including, without limitation, prospectuses,
grant notifications, account statements, annual or quarterly reports, and other
communications. The Participant further agrees that electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or the online brokerage account
system.

 

2



--------------------------------------------------------------------------------

12. Governing Law. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to principles of conflict of laws which would result in the application
of the laws of any other jurisdiction.

13. Successors. The Company will require any successors or assigns to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. The terms of this Agreement and all of the rights of
the parties hereunder will be binding upon, inure to the benefit of, and be
enforceable by, the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

14. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

15. Construction. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement. Wherever any words are used in this Agreement in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (i) “or” shall
mean “and/or” and (ii) “including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

16. Severability of Provisions. If at any time any of the provisions of this
Agreement shall be held invalid or unenforceable, or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement,
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

17. No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

18. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.

 

3



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Execution and
delivery of this Agreement by facsimile or other electronic signature is legal,
valid and binding for all purposes.

[Remainder of Page Left Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

TELLURIAN INC.

By:

 

 

Name:

Title:

 

PARTICIPANT

By:

 

 

Name: [INSERT NAME]

[Signature Page to Stock Award Agreement]